BROWN ADVISORY FUNDS Brown Advisory Strategic European Equity Fund (the “Fund”) Institutional Shares (BAFHX) Investor Shares (BIAHX) Advisor Shares (BAHAX) Supplement dated February 21, 2014 to the Prospectus, the Summary Prospectus and the Statement of Additional Information dated October 31, 2013 1.Change in the Name of the Fund Effective as of March 21, 2014, the name of the Fund is being changed to the “Brown Advisory -WMC Strategic European Equity Fund”.The investment objective and the investment strategies of the Fund are not being changed in connection with the name change for the Fund and the current portfolio manager will continue to manage the Fund subject to the current investment strategies that are employed with respect to the management of the Fund. Investors should retain this supplement for future reference.
